Matthews, J.
delivered the opinion of the court. In this case, the plaintiff claims from the defendant, $1582 for work and labour done for the benefit of the former. The case was submitted to a jury, who, after hearing the evi_ dence, and a charge from the judge, found a *337verdict in favour of the plaintiffs for $303 64; for which amount, judgment was rendered, the defendant appealed.
Downs for the plaintiff Scott for the defendant.
The decision of the cause depends principally on matters of fact; which, we believe, were correctly found by the jury.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.